DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powar et al. (US 2011/0273455).

Claims 1 and 11,
Powar teaches an electronic device comprising: a microphone; a speaker; a processor operatively connected to the microphone and the speaker; and a memory electrically connected to the processor and storing instructions that, when executed by the processor, cause the processor to: receive a sound through the microphone; analyze the received sound; determine a song associated with the sound and a kind of output sound based on a result of the analyzing; generate an output sound based on the kind of output sound; and output the generated output sound through the speaker ([Fig. 1] [0020-0036] [0103-106] device having microphone, speaker, processor; receiving media audio; analyzing the media audio using position identification module and content identification module; determining the media song matching to a song in the database; categorizing the song based on attributes; the metadata of the matched song (artist name, length of the song, lyrics of the song, time indices for the lines or words of the lyrics, album artwork, graphics/images to display for the song, etc.; metadata stored with each file that indicates information about the file, such as an artist name, a length of song, lyrics of the song, time indices for lines or words of the lyrics, album artwork, graphics/images to display for the song or while the song is playing).

Claims 3 and 13,
Powar further teaches the electronic device of claim 1, wherein the memory stores instructions that, when executed by the processor, cause the processor to analyze the received sound based on at least one of an intensity, a tone, a pitch, or a spectrum of the received sound ([0040] fingerprint of the identified song).

Claims 4 and 14,
Powar further teaches he electronic device of claim 1, wherein: the memory stores information regarding at least one song, and the memory stores instructions that, when executed by the processor, cause the processor to: determine the song associated with the sound based on the result of the analyzing the received sound and the stored song information ([0020-0036] identifying the song); determine feature information of music styles corresponding to a plurality of output sounds based on the determined song ([0103-106] categorizing the song); and determine the kind of output sound by determining the kind of output sound from among kinds of the plurality of output sounds based on the result of the analyzing the received sound and the determined feature information ([0020-0036] metadata stored with each file that indicates information about the file, such as an artist name, a length of song, lyrics of the song, time indices for lines or words of the lyrics, album artwork, graphics/images to display for the song or while the song is playing).

Claims 5 and 15,
Powar further teaches the electronic device of claim 1, wherein: the memory stores instructions that, when executed by the processor, cause the processor to obtain context information related to the received sound, and the context information comprises at least one of information of a time at which the sound is received, place information, weather information, emotion information of a user who generates the sound, or use history information ([Fig. 3(b)] audio information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Powar et al. (US 2011/0273455) and further in view of Kopra et al. (US 2005/0227674).

Claims 2 and 12,
Powar teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Powar does not explicitly teach wherein the kind of output sound comprises at least one of a humming version of the song, a version including lyrics, an instrumental version, or a sound effect version.
Kopra teaches wherein the kind of output sound comprises at least one of a humming version of the song, a version including lyrics, an instrumental version, or a sound effect version ([0021] features of a song sample are extracted in order to search a database of songs and identify the sampled song's title (or version, artist, etc.) from among many thousands or even millions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Powar with teachings of Kopra by substituting the method of determining the attributes (“a kind of output sound”) of a song based on extracted characteristics as taught by Powar with identifying the version of the song based on the extracted features of the song as taught by Kopra for the benefit of identifying the song that is being playing on radio broadcast (Kopra [summary]).

Claims 6 and 16,
Powar teaches all the limitations in claim 5. The difference between the prior art and the claimed invention is that Powar does not explicitly teach a camera module, wherein at least part of the context information is obtained based on image information captured by the camera module.
Kopra teaches a camera module, wherein at least part of the context information is obtained based on image information captured by the camera module ([0065] camera for capturing still images from album cover art, artist’s image, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Powar with teachings of Kopra by modifying the method of rendering a textual animation as taught by Powar by including a camera for capturing still images for identifying context information from album cover art, artist’s image, etc. as taught by Kopra for the benefit of identifying the song (Kopra [summary]).

Allowable Subject Matter
Claims 7, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656